internal_revenue_service number release date index number ----------------------------- -------------------------------------- ------------------------------ ------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc fip plr-123410-15 date date legend taxpayer activity year year date date date date percentage z y banker counterparty tax officer auditors recent id statement dear ------------------ -------------------------------------- ------------------------ ------ ------ ------------------- ------------------- ------------------ ------------------- ---------- -- ----------- ---------------- ---------------------------------------- ------------------------------------------------------------------------ ------------------------------ ----------------------------------------- this letter is in response to a letter from your authorized representatives requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for taxpayer to satisfy the requirements of sec_1_1275-6 of the income_tax regulations relating to the identification requirements of sec_1_1275-6 for integration of a qualifying_debt_instrument and a sec_1_1275-6 hedge plr-123410-15 facts taxpayer is the domestic parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar-year basis during the first z months of year taxpayer began to consider issuing convertible notes to fund activity as well as other business operations taxpayer’s long- time advisor and investment banker banker provided taxpayer with materials explaining the accounting and tax treatment of issuing convertible debt and entering into a convertible_bond hedging_transaction to hedge the conversion feature the transaction consists of purchased call options that offset the conversion feature under the convertible notes together with written call options at a higher strike_price the materials prepared by banker explained that the economic dilution associated with issuing convertible debt by effectively raising the conversion price to the strike_price under the warrants and that the cost of the purchased call options would be deductible over the life of the convertible notes for tax purposes shortly before date taxpayer’s board_of directors approved a convertible note offering and appointed a special pricing committee to review and approve the final terms of the financing on date the committee approved the terms of the financing including the purchase of call options and the sale of warrants on date taxpayer executed a confirmation with counterparty for taxpayer’s purchase of y call options with respect to its stock purchased call options corresponding to the convertible notes expected to be issued the purchased call options are automatically exercised when a corresponding number of the convertible notes have been converted on date taxpayer entered into a separate confirmation with counterparty under which taxpayer sold warrants warrants to counterparty on date taxpayer issued senior convertible notes that pay interest at percentage and mature on date convertible notes on date taxpayer also paid the premium for the purchased call options from the proceeds of the convertible notes from the presentation and communications with banker and its legal advisor taxpayer did not become aware that it must take any affirmative action such as identifying the convertible notes and purchased call options under sec_1_1275-6 in order to treat them as an integrated transaction taxpayer believed that integrated treatment was the default tax treatment for the convertible notes and the purchased call options tax officer declared that taxpayer intended to integrate the convertible notes and the purchased call options as part of taxpayer’s financial audit for year auditors reviewed taxpayer’s tax provision in year and requested a copy of its documentation meeting the plr-123410-15 requirements of sec_1_1275-6 and e taxpayer’s sole tax professional was unaware of the requirements and had not prepared the documentation on date taxpayer prepared and retained as part of its books_and_records documentation that it believes meets the requirements of sec_1_1275-6 and e the recent id statement taxpayer has requested an extension of time under sec_301_9100-1 to satisfy the requirements of sec_1_1275-6 and e using the recent id statement taxpayer makes the following additional representations treating the requirements of sec_1_1275-6 and e as a regulatory election the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service service granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the internal_revenue_code at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election taxpayer is not using hindsight in requesting this relief in addition affidavits on behalf of taxpayer have been provided as required by sec_301_9100-3 law and analysis sec_1_1275-6 generally provides for the integration of a qualifying_debt_instrument within the meaning of sec_1_1275-6 qdi with a sec_1_1275-6 hedge or combination of sec_1_1275-6 hedges if the combined cash flows of the components are substantially equivalent to the cash flows on a noncontingent debt_instrument that pays interest at a fixed rate or qualified_floating_rate see sec_1_1275-6 sec_1_1275-6 provides generally that a qdi and a sec_1_1275-6 hedge are an integrated transaction if the requirements in sec_1_1275-6 through vii are satisfied sec_1_1275-6 requires that the taxpayer satisfy the identification plr-123410-15 requirements of sec_1_1275-6 on or before the date the taxpayer enters into the sec_1_1275-6 hedge sec_1_1275-6 provides that for each integrated transaction a taxpayer must enter and retain as part of its books_and_records the following information the date the qdi was issued or acquired or is expected to be issued or acquired by the taxpayer and the date the sec_1_1275-6 hedge was entered into by the taxpayer a description of the qdi and the sec_1_1275-6 hedge and a summary of the cash flows and accruals resulting from treating the qdi and the sec_1_1275-6 hedge as an integrated transaction sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides in part that the term election includes an application_for relief in respect of tax a request to adopt change or retain an accounting_method or accounting_period but does not include an application_for an extension of time for filing a return under sec_6081 sec_301_9100-1 also provides in part that the term regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c ii sets forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 for an automatic_extension sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if either granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money or the taxable_year in which a timely regulatory election should have been made is closed sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such plr-123410-15 a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight conclusions based on the information submitted and representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time under sec_301_9100-3 to satisfy the requirements of sec_1_1275-6 relating to the identification requirements of sec_1_1275-6 for integration of the convertible notes and the purchased call options caveats this ruling is limited to the timeliness of satisfying the requirements of sec_1_1275-6 relating to the identification requirements of sec_1_1275-6 in order to treat the convertible notes and the purchased call options as integrated transactions this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied concerning the integration of the convertible notes and the purchased call options including but not limited to whether the recent id statement is adequate for purposes of sec_1_1275-6 whether the purchased call options and warrants should be treated as a single instrument or whether the commissioner could integrate under sec_1_1275-2 the convertible notes the purchased call options and the warrants as a single synthetic position moreover no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the regulatory election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-123410-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely charles w culmer senior technician reviewer branch office of the associate chief_counsel financial institutions products enclosure copy of this letter for sec_6110 purposes
